                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION
                          CIVIL ACTION NO. 5:19-CV-00049-TBR


KENNETH ROBINSON, Individually
And as spouse and next friend of TEENA
ROBINSON, deceased,                                                                Plaintiff,

v.

LIBERTY MUTUAL INSURANCE COMPANY,
OHIO SECURITY INSURANCE COMPANY,
LIBERTY MUTUAL GROUP, INC. AND
ALLSTATE PROPERTY AND CASUALTY
INSURANCE COMPANY,                                                                  Defendants

                         MEMORANDUM OPINION AND ORDER

       This matter comes before the Court upon Defendant, Ohio Security Insurance Company’s

(“Ohio Security”) Motion to Stay Discovery. [DN 13.] Plaintiff, Kenneth Robinson (“Robinson”),

has responded. [DN 16.] As such, this matter is ripe for adjudication. For the reasons that follow,

IT IS HEREBY ORDERED that Ohio Security’s Motion to Stay Discovery is GRANTED.

                                         I.   BACKGROUND

       Robinson has an underlying action pending in this Court against Darren Henderson, the

insured. Robinson filed this action against the insurers alleging bad faith. Ohio Security seeks to

have discovery stayed until there is an outcome on the merits of the underlying case.

                                           II. DISCUSSION

       Courts will generally stay discovery pending resolution of the underlying claim when it

would “prevent prejudice, eliminate potentially unnecessary litigation expenses, and promote the

interest of judicial economy.” Underwood v. Ryan, 2016 U.S. Dist. LEXIS 69574 *6 (W.D. Ky.

May 26, 2016). Ohio Security first argues discovery should be stayed because this case is wholly
dependent on the outcome of the underlying case. Ohio Security further argues that Robinson

cannot seek redress for litigation conduct in both the underlying case and the bad faith claim.

Robinson argues that since Ohio Security is not a party to the underlying case, the alleged failure

to turn over discoverable evidence was not litigation conduct. The Court agrees with Robinson

that the alleged actions are not within the definition of litigation conduct as Ohio Security is not a

party in the underlying case. The Court cannot address the alleged discovery issues in the

underlying case if Ohio Security did act in bad faith as it is not a party.

       Ohio Security also argues that any remedies Robinson is seeking for conduct unrelated to

the surveillance video cannot go forward if Robinson loses the underlying case. “[U]nder

Kentucky law…bad faith claims against Motorists cannot proceed until Underwood proves that he

is entitled to recover on his [underlying] negligence claims.” Underwood v. Ryan, 2016 U.S. Dist.

LEXIS 69574 *4 (W.D. Ky. May 26, 2016). The underlying claim regarding whether Robinson

is entitled to payment has not been decided. If that case is decided against Robinson, it is likely

that there will not be any entitlement to payment from the insurers. The Court agrees with Ohio

Security that judicial economy would be furthered because discovery in this case may not be

necessary depending on the outcome of the underlying case.

       Further, the Court does not find that Robinson would be prejudiced. Once the underlying

claim is decided, Robinson would be permitted to conduct discovery for any remaining claims and

determine whether Ohio Security’s investigator disclosed the existence of the video to counsel for

Cousins BBQ (“Cousins”). Robinson is not prejudiced in delaying the discovery of this fact.

       The Court also finds that there is a likelihood of prejudice to Cousins if discovery is allowed

to continue. During the course of discovery, some facts may come to Robinson’s attention that he

did not previously have access to. Although Ohio Security can protect some documents under the
work product doctrine, the Court still finds a strong likelihood that Ohio Security and Cousins

would be prejudiced by discovery proceeding at this point. Therefore, the Court finds good cause

to stay discovery.

                                             III.    Conclusion

         For the above stated reasons, IT IS HEREBY ORDERED that Ohio Security’s Motion

to Stay Discovery [DN 13] is GRANTED. Discovery as to the bad faith claim is hereby STAYED

pending further order of the Court. Unless and until such stay is lifted, no party shall conduct

discovery on any issue that is solely related to the bad faith claim.

       IT IS SO ORDERED.




                                                                    October 28, 2019




cc: counsel
